Name: Commission Regulation (EEC) No 787/83 of 29 March 1983 on communications in the sugar sector
 Type: Regulation
 Subject Matter: information technology and data processing;  foodstuff;  beverages and sugar;  agricultural structures and production;  agricultural policy
 Date Published: nan

 No L 88/6 Official Journal of the European Communities 6 . 4 . 83 COMMISSION REGULATION (EEC) No 787/83 of 29 March 1983 on communications in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Articles 12 (3) and 39 thereof, Whereas Article 39 of Regulation (EEC) No 1785/81 requires the Member States and the Commission to communicate to each other the information necessary for the implementation of that Regulation ; buying of sugar (8), as last amended by Regulation (EEC) No 1359/77 (9), or other warehouses ; Whereas, if a close watch is to be kept on the imple ­ mentation of the intervention system, it is also essen ­ tial that information should be regularly made avail ­ able on the quantities of sugar rendered unfit for human consumption and on the quantities used for the manufacture of certain chemical products, with an indication of the quantities of sugar which have been either denatured in accordance with one of the processes set out in the Annex to Commission Regula ­ tion (EEC) No 100/72 of 14 January 1972 laying down detailed rules for the denaturing of sugar for animal feed (I0), as last amended by Regulation (EEC) No 3475/80 (n ), or used in the manufacture of the chemical products listed in the Annex to Council Regulation (EEC) No 1400/78 of 20 June 1978 laying down general rules for the production refund on sugar used in the chemical industry ( 12) ; Whereas, if an accurate picture of trade with third countries is to be obtained on a regular basis and if the effect of levies and refunds is to be assessed, informa ­ tion must be made available on imports and exports of products for which levies or refunds are fixed, such transactions being covered by licences issued, in parti ­ cular, under Commission Regulation (EEC) No 2630/81 of 10 September 1981 on special detailed rules for the application of the system of import and export licences in the sugar sector (13), as last amended by Regulation (EEC) No 3130/82 (14) ; whereas a close watch should be kept also on imports of preferential sugar in order to ensure the effective implementation of Commission Regulation (EEC) No 2782/76 of 17 November 1976 laying down detailed implementing rules for the importation of preferential sugar (1J), as amended by Regulation (EEC) No 3475/80 ; Whereas the effective operation of the quota system defined in Title III of Regulation (EEC) No 1785/81 calls for an awareness of all the relevant factors ; whereas this concerns the application of Council Regulation (EEC) No 206/68 of 20 February 1968 laying down outline provisions for contracts and Whereas communications from the Member States concerning sugar and isoglucose are governed by Commission Regulation (EEC) No 1087/69 (3), as last amended by Regulation (EEC) No 151 6/74 (4), Commission Regulation (EEC) No 955/70 (*), as last amended by Regulation (EEC) No 1 188 /77 (6), and Commission Regulation (EEC) No 1471 /77 Q ; whereas the provisions of those Regulations have been amended on a number of occasions and further amendments are now required ; whereas, therefore, in the interests of clarity and administrative efficiency, the rules on communications in this sector should be consolidated in a single text, the adjustments in ques ­ tion should be made , and Regulations (EEC) No 1087/69 , (EEC) No 955/70 and (EEC) No 1471 /77 should be repealed ; Whereas, if the situation with regard to sugar bought in or sold under the intervention measures provided for in Regulation (EEC) No 1785/81 is to be correctly assessed, relevant information must be available, in particular as regards the quantities held by interven ­ tion agencies and the distribution of such quantities among warehouses approved pursuant to Article 1 (2) of Council Regulation (EEC) No 447/68 of 9 April 1968 laying down general rules for intervention (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 74, 18 . 3 . 1982, p. 1 . (3 OJ No L 140, 12 . 6 . 1969 , p. 15 (") OJ No L 91 , 12. 4. 1968, p . 5 . 0 OJ No L 156, 25 . 6 . 1977, p . 7 . H OJ No L 12, 15 . 1 . 1972, p . 15 . (") OJ No L 363, 31 . 12 . 1980 , p . 69 . H OJ No L 170 , 27 . 6 . 1978 , p . 9 . (u) OJ No L 258 , 11 . 9 . 1981 , p. 16 . H OJ No L 329 , 25 . 11 . 1982, p . 20 . H OJ No L 318 , 18 . 11 . 1976, p . 13 . (4) OJ No L 163 , 19 . 6 . 1974, p . 21 I5) OJ No L 114, 27 . 5 . 1970, p . 16 . (6) OJ No L 138 , 4. 6 . 1977, p . 12. P) OJ No L 162, 1 . 7 . 1977, p . 13 . 6. 4. 83 Official Journal of the European Communities No L 88/7 Commission each week in respect of the preceding week : (a) the tel quel quantities of white sugar and raw sugar offered to, but not yet taken over by, the interven ­ tion agency ; (b) the tel quel quantities of white sugar and raw sugar taken over by the intervention agency ; (c) the tel quel quantities of white sugar and raw sugar sold by the intervention agency. inter-trade agreements on the purchase of beet ('), as last amended by the Act of Accession of Greece, Council Regulation (EEC) No 193/82 of 26 January 1982 laying down general rules for transfers of quotas in the sugar sector (2), Commission Regulation (EEC) No 2670/81 of 14 September 1981 laying down detailed implementing rules in respect of sugar production in excess of the quota (3) and Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (4) ; whereas the above applies also to the equalization system for storage costs laid down in Article 8 of Regulation (EEC) No 1785/81 ; whereas this refers to the application of Council Regulation (EEC) No 1358/77 of 20 June 1977 laying down general rules for offsetting storage costs for sugar (*), as last amended by Regulation (EEC) No 3042/78 (6), and Commission Regulation (EEC) No 1998/78 of 18 August 1978 laying down detailed rules for the offsetting of storage costs for sugar Q, as last amended by Regulation (EEC) No 1862/82 (8) ; Whereas the persons concerned must have the assu ­ rance that the information concerning individual undertakings will be treated as confidential ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, Article 2 At the Commission's request each Member State shall supply it with a list of the tel quel quantities of white sugar and raw sugar taken over by the intervention agency and their distribution among approved ware ­ houses . Article 3 With regard the intervention measures taken pursuant to Article 9 (2) of Regulation (EEC) No 1785/81 , each Member State shall notify to the Commission : 1 . each week in respect of the preceding week, the tel quel quantities of white sugar and raw sugar for which a denaturing premium certificate has been issued ; 2. at the Commission 's request, in respect of a given period, the quantities of white sugar and raw sugar which have been denatured, indicating which of the processes set out in the Annex to Regulation (EEC) No 100/72 was used . HAS ADOPTED THIS REGULATION : TITLE I Intervention Article 1 With regard to intervention measures taken pursuant to Articles 9 ( 1 ) and 11 ( 1 ) of Regulation (EEC) No 1785/81 , each Member State shall notify to the Article 4 With regard to intervention measures taken pursuant to Article 9 (3) of Regulation (EEC) No 1785/81 , each Member State shall notify to the Commission : 1 . not later than the end of each calendar month in respect of the preceding calendar month, the quan ­ tities of white sugar, and of raw sugar and syrups expressed as white sugar, for which : (a) a production refund certificate has been issued ; (b) a production refund has been paid ; 2. not later than the end of September each year in respect of the preceding marketing year, the quanti ­ ties of white sugar, and of raw sugar and syrups expressed as white sugar, broken down between the products listed in the Annex to Regulation (EEC) No 1400/78 , in respect of which a production refund has been paid . ') OJ No L 47, 23 . 2. 1968 , p . 1 . 2) OJ No L 21 , 29 . 1 . 1982, p . 3 . 3) OJ No L 262, 16 . 9 . 1981 , p . 14. 4) OJ No L 158 , 9 . 6 . 1982, p . 17 . Ã  OJ No L 156, 25 . 6 . 1977, p . 4. 6) OJ No L 361 , 23 . 12. 1978 , p . 8 . ^ OJ No L 231 , 23 . 8 . 1978 , p . 5 . 8) OJ No L 205, 13 . 7 . 1982, p . 12 . No L 88/8 Official Journal of the European Communities 6 . 4 . 83 TITLE II Trade Article 5 With regard to trade with third countries each Member State shall notify to the Commission : 1 . each week in respect of the preceding week : (a) the quantities of :  white sugar and raw sugar tel quel, exclu ­ ding preferential sugar and the sugars referred to in (b),  molasses, for which import or export licences have been issued ; (b) the quantities of white sugar and raw sugar tel quel for which export or import licences have been issued under Article 10 of Regulation (EEC) No 2630/81 ; 2 . not later than the end of each calendar month in respect of preceding calendar month, the quantities of flavoured or coloured sugars, and the quantities of the products referred to in Article 1 ( 1 ) (d), (f) and (g) of Regulation (EEC) No 1785/81 , for which import or export licences have been issued ; 3 . not later than the end of July each year in respect of the preceding marketing year, the quantities of sugar beet and sugar cane for which import or export licences have been issued. Article 6 Each Member State shall notify to the Commission, not later than the end of the second subsequent calendar month in respect of each calendar month, the quantities of white sugar admitted by that Member State under the inward processing arrangements as defined in Article 2 of Council Directive 69/73/ EEC ('). Article 7 Each Member State shall notify to the Commission, not later than the end of the third calendar month following the quarter in question : (a) the quantities of sugar, expressed as white sugar, which have been imported or exported as processed goods in trade with third countries, and, separately, (b) the quantities of sugar, expressed as white sugar, which have been imported from or exported to another Member State in the form of processed goods, during that quarter. TITLE III Preferential imports Article 8 With regard to imports of preferential sugar, each Member State shall : 1 . notify to the Commission not later than the end of each calendar month in respect of the preceding calendar month, the tel quel quantities of sugar, broken down by State, country and territory of origin , for which import licences have been issued in accordance with Regulation (EEC) No 2782/76 ; 2. forward to the Commission, not later than the end of each calendar month in respect of the preceding calendar month : (a) copies of the relevant EUR 1 movement certifi ­ cates ; (b) copies of the vouchers referred to in Article 7 (2) of Regulation (EEC) No 2782/76 ; (c) where appropriate, copies of the declarations referred to in the second subparagraph of Article 1 (3) of Regulation (EEC) No 2782/76 ; 3 . notify to the Commission not later than the end of each September : (a) the total quantity of white sugar, in tonnes, and (b) the total tel quel quantity of raw sugar, in tonnes, actually imported within the meaning of Regula ­ tion (EEC) No 2782/76 into the Member State in question during the delivery period ending on 30 June of the same calendar year. In addition , the weighted average polarization of the quantity referred to in (b) shall be notified to six decimal places . Separate particulars shall be furnished in respect of each State, country and territory of origin . TITLE IV Production and consumption Article 9 Each Member State shall notify to the Commission : 1 . before 1 March each year in respect of each sugar ­ producing undertaking situated on its territory, the provisional sugar production , as determined in accordance with Article 3 ( 1 ) of Regulation (EEC) No 1443/82, during the current marketing year ; for the French departments of Guadeloupe and Marti ­ nique, however, 1 July shall be substituted for that date ;(') OJ No L 58 , 8 . 3 . 1969, p. 1 . 6 . 4 . 83 Official Journal of the European Communities No L 88/9 2. not later than the end of each calendar month in respect of the preceding calendar month , the isoglucose production , as determined in accordance with Article 3 (2) of Regulation (EEC) No 1443/82, of every isoglucose-producing undertaking situated on its territory ; the monthly quantities of isoglu ­ cose produced under inward processing arrange ­ ments shall be notified separately ; 3 . before 10 October each year in respect of every sugar-producing and isoglucose-producing underta ­ king situated on its territory, the final sugar and isoglucose production , as determined in accordance with Article 3 (3) of Regulation (EEC) No 1443/82, for the preceding market year . Article 10 As soon as possible in respect of each calendar month , each Member State shall notify to the Commission : (a) the quantities of sugar and isoglucose disposed of on the Community market for direct consumption and for consumption in the form of processed goods ; (b) the quantities of sugar which have been denatured . Such quantities shall be expressed as white sugar or as dry matter, as appropriate. TITLE V Compensation in respect of storage costs Article 13 Each Member State shall notify to the Commission : 1 . the approvals referred to in Article 2 ( 1 ) (c) and (d) of Regulation (EEC) No 1358/77 and, where rele ­ vant, the approvals withdrawn under Article 1 of Regulation (EEC) No 1998/78 ; 2 . before the 15th of each month in respect of the last calendar month but one, in the form of the specimen reproduced in the Annex : (a) the quantities referred to in Article 4 (2) of Regulation (EEC) No 1358/77 ; (b) the quantities disposed of within the meaning of Article 12 ( 1 ) of Regulation (EEC) No 1998/78 ; (c) the quantities imported within the meaning of Article 12 (2) of Regulation (EEC) No 1998/78 ; (d) the quantities refined within the meaning of Article 12 (3) of Regulation (EEC) No 1998/78 . Article 14 1 . Where Article 8 (2a) of Regulation (EEC) No 1785/81 applies, every refiner of preferential sugar who is bound by the rules concerning minimum stocks shall notify to the Member State concerned, not later than the 20th of each month , the following, expressed as white sugar : (a) the quantities of preferential sugar refined during the month preceding the month in which notifica ­ tion is made ; and (b) the total quantities of preferential sugar in store at 00.00 hours on the first day of the month in which the notification is made . 2 . The information specified in paragraph 1 shall be forwarded forthwith to the Commission by the Member State. TITLE VI General provisions Article 15 For the purposes of this Regulation : (a) 'preceding week' means the reference period from Thursday to Wednesday ; (b) 'preceding quarter' means the three-month reference period from July to September, October to December, January to March or April to June, as the case may be . Article 11 Without prejudice to the second subparagraph of Article 2 (3) of Regulation (EEC) No 2670/81 , each Member State shall notify to the Commission , before 1 5 March each year in respect of the preceding marke ­ ting year, the quantities of C sugar and C isoglucose which are regarded as having been disposed of on the Community's internal market within the meaning of Article 1 ( 1 ) of Regulation (EEC) No 2670/81 . Article 12 Each Member State shall notify to the Commission : 1 . before the 15th of each month in respect of the preceding calendar month , the total quantities of B sugar and C sugar carried forward pursuant to Article 27 of Regulation (EEC) No 1785/81 ; 2. before 1 March each year in respect of the current marketing year and for each sugar-producing undertaking, the total quantities of B sugar and C sugar carried forward to the following marketing year ; for the French departments of Guadeloupe and Martinique , however, 1 July shall be substituted for that date . No L 88/ 10 Official Journal of the European Communities 6. 4. 83 Article 16 The Commission shall make the information notified to it pursuant to this Regulation available to the Member States . Nevertheless , information contained in such notifica ­ tions which relates to an individual undertaking, its technical installations and the nature and volume of its production , or information which would make it possible to reconstruct such facts , shall be restricted to those persons who, within the Commission , are responsible for the sugar market sector . Such informa ­ tion shall not be disclosed to third parties . Article 17 1 . Regulations (EEC) No 1087/69, (EEC) No 955/70 and (EEC) No 1471 /77 are hereby repealed. 2 . In all Community Acts where reference is made to Regulations (EEC) No 1087/69, (EEC) No 955/70 and (EEC) No 1471 /77 or to certain Articles thereof, such reference shall be regarded as a reference to this Regulation or to the corresponding Articles thereof. Article 18 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1983 . For the Commission Poul DALSAGER Member of the Commission 6. 4. 83 Official Journal of the European Communities No L 88/ 11 ANNEX (Model form for modification under Article 13 (2) of this Regulation) OFFSETTING OF STORAGE COSTS Member State : Community sugar Preferential sugarReport for (month) : (Put a cross in the relevant box) A. STOCKS (Article 13 (2) (a)) (100 kg expressed as white sugar) Opening stock Closing stock Average stock 1 . White sugar 2 . Raw beet sugar ll 3. Raw cane sugar 4. Liquid sugar Il\ 5. Syrups In transit 6 . White sugar 7 . Raw beet sugar \ 8. Cane sugar (') Total Breakdown Sugar manufacturers Sugar refiners Grinders, crystallizers , etc. l Specialized merchants B. DISPOSALS (2) (Article 13 (2) (b)) C. IMPORTED PREFERENTIAL SUGAR DISPOSED OF WITHOUT PROCESSING (2) (Article 13 (2) (c)) D. REFINED PREFERENTIAL SUGAR (2) (Article 13 (2) (d)) (') From the overseas departments and in sea transit . In the case of the average stock, enter only three-quarters of the ending stock (Article 10 (2) of Regulation (EEC) No 1998/78). (2) Where the representative rate to be applied changes during the month reported on, the quantities should be broken down by the periods in which the different rates apply.